Mr. Presiding Justice Clark delivered tlie opinion of the court. Becovery was had in this case for damages on account of the death of plaintiffs intestate alleged to have been caused by the wrongful act of the defendant. It is alleged by the plaintiff, and not denied by the defendant, that the deceased, who was standing at the rear end of a wagon in the act of taking off a portion of the load, was run into by the automobile of the defendant. It is further alleged by the plaintiff that the crushing received by the deceased at that time resulted in his death. The accident happened on May 3,1909, and the death occurred October 1st following, and it is the contention of the defendant that it was caused by disease and not by the injuries received. The verdict of the coroner’s jury was read in evidence. The jury found that “Prank Powers came to his death on the 1st day of October, 1909, from enlargement of the heart, liver and spleen following external violence due to being caught and crushed between the front of an automobile owned and driven by Justin Bothschild and the tail gate of a wagon at which the deceased was standing unloading goods in front of premises No. 75 Monroe street, on May 3, 1909.” The admission of the verdict in evidence is alleged to be error. It is the well established rule that the verdict of a coroner’s jnry is competent evidence in another proceeding tending to prove any matter properly before the coroner which appeared at the inquest; that the evidence is not conclusive, but only competent. (United States Life Ins. Co. v. Vocke, 129 Ill. 557; Stollery v. Cicero & P. St. Ry. Co., 243 Ill 290.) It is especially objected that because the court did not admit in evidence this verdict until all the witnesses had been examined (although it was offered three times) the defendant was thus precluded “from an adequate treatment of the verdict by the use of expert evidence or otherwise without a reopening of the trial and a calling or recalling of witnesses not then in court.” Dr. R. W. Carter was the attending physician of the deceased, and was a witness upon the trial. It appears he was not a witness before the coroner’s jury but that he left an unsworn statement with Dr. Springer, the coroner’s physician, to be used at the inquest. This fact having been disclosed at the trial before the verdict was offered, the trial judge expressed his doubt as to the admissibility of the verdict, and excluded it for the time being. Practically ■ at the close of the case the court permitted its introduction “for'what it is worth,” with permission to the defendant to put any additional evidence in he might desire as to the value of it, and with the further proviso that there should be attached to the verdict such statements as counsel for the defendant might desire to have admitted. Thereupon the statement of Dr. Carter appears to have been attached to the document, as well as that of Dr. Springer, the coroner’s physician, both of which tended to show that in the opinion of the physicians the deceased came to his death from enlargement of the heart, liver and spleen, following external violence. The record further shows that the court stated to counsel for the defendant that if further time was desired in which to introduce evidence which seemed to be made necessary because of the introduction of the coroner’s jury’s verdict at the time it was offered, court would be adjourned until the following morning in order that opportunity might be given. Counsel for the defendant thereupon stated that the only further evidence would be the recalling of an expert. The court in his instructions to the jury at the request of the defendant, advised them that in determining the weight to be given the coroner’s jury’s verdict they were at liberty to take into account the fact that Dr. Carter did not testify before the coroner’s jury, and the further fact that the coroner’s jury had before it the unsworn statement only of Dr. Carter. It appeared that there were other witnesses before the coroner’s jury, including Dr. Springer, and there was a stipulation entered into by counsel to the effect that no other physicians testified at the inquest than Dr. Springer, and that no statements by physicians were taken or heard except those of Drs. Springer and Carter. We think no error was committed in permitting the introduction of the verdict, and are of opinion that the rights of the defendant with respect to the weight to be given to it as evidence were fully protected in the manner indicated. It is argued by the defendant that .the verdict upon which judgment was entered was against the manifest weight of the evidence upon the proposition that death was caused by external violence, or traumatism. Immediately after the accident, at the instance of the defendant, plaintiff’s intestate was taken to the office of Dr. Sweeney. Later on he was treated by his own physician, Dr. Carter. At the trial Dr. Sweeney was a witness for the defendant, and Dr. Carter for the plaintiff. The testimony of Dr. Zeit, an expert witness, was also offered by defendant. We have carefully read the testimony of these three witnesses, and are unable to come to the conclusion that the decision of the jury in respect to the cause of death, as reflected in its verdict, was against the manifest weight of the evidence. It is next urged by the defendant that the opinion of Dr. Carter as to what caused the pleurisy which he testified he found to exist, was improperly received because based in part on a narrative of the accident made by the injured man. Dr. Carter was the attending physician, and in such cases it has been held that inasmuch as a physician, in forming his opinion as to the cause of a patient’s bodily condition, must necessarily, to some extent, be guided by what the patient tells him, in detailing his sufferings, not only is the opinion thus formed in part upon such data admissible but the physician may state what the patient said in describing his bodily condition. The rule is otherwise as to statements made to an expert who examines merely for the purpose of testifying. (Illinois Cent. R. Co. v. Sutton, 42 Ill. 438; Greinke v. Chicago City Ry. Co., 234 Ill. 564.) The verdict and judgment were for $4,000, and it is urged that this is excessive. The evidence tends to show that-the plaintiff’s intestate was in receipt of a salary of $15 per week; that he left a mother and father and brothers and sisters, some of them being minors; that he contributed $10 to $12 per week to his mother for the support of herself and other members of the family; that he was 23 years of age, unmarried and lived with his parents. The judgment in our opinion is not excessive. "We find no error in the record which should cause a reversal, and the judgment will therefore be affirmed. Affirmed.